AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                  Michael Owen Harriot,
                        Plaintiff
                           v.                                               Civil Action No.        3:18-cv-03164-JFA


  DOJ Jeff Sessions-Former U.S. Attorney General;                   )
 Irene Josey Former U.S. Attorney; Stacey D Haynes                  )
                                                                    )
   AUSA; Scarlett A. Wilson Former AUSA; Robert
                                                                    )
 Waizenhoffer FBI Special Agent; Rodney Pritchard
                                                                    )
 FBI Special Agent; Charles Klatz FBI Special Agent;
      FBI; Unknown INS Agents Department of
   Homeland Security; Unknown Sheriffs Richland
             County Sheriff Department,
                     Defendants.

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Michael Owen Harriot, shall take nothing of the defendants, DOJ Jeff Sessions-Former U.S. Attorney
General, Irene Josey Former U.S. Attorney, Stacey D Haynes AUSA, Scarlett A. Wilson Former AUSA, Robert
Waizenhoffer FBI Special Agent, Rodney Pritchard FBI Special Agent, Charles Klatz FBI Special Agent, FBI; Unknown
INS Agents Department of Homeland Security and Unknown Sheriffs Richland County Sheriff Department, and this
action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Joseph F. Anderson, Jr., Senior United States District Judge, presiding, adopting the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the action.

Date: September 12, 2019                                                   ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
